 

OSL Holdings, Inc

1669 Edgewood Rd, Suite 214

Yardley, PA 19067

 

June 24, 2014

 

PERSONAL AND CONFIDENTIAL

 

Thomas D’Orazio

9424 Centerwood Drive

Raleigh, NC 27617

 

Re: Terms of Employment

 

Dear Mr. D’Orazio:

 

In accordance with our ongoing discussions, the following are the terms and
conditions that we propose for your employment with OSL Holdings, Inc. (“OSL or
the “Company”) as Vice President, Corporate Controller and Principal Accounting
Officer. If, after reviewing these terms and conditions, you feel that they are
acceptable to you, please so indicate by executing a copy of this letter
agreement (the “Agreement”) and returning it to us. Your start date of
employment will be July 7, 2014.

 

The various terms and conditions of your employment will be as follows:

 

1. Base Salary. Your base salary will be One Hundred and Sixty Five Thousand
Dollars ($165,000) per year (the “Base Salary”), less applicable deductions and
withholdings. On or before December 31, 2014, this Base Salary will be reviewed
and a package including a new Base Salary of not less than One Hundred Eighty
Thousand Dollars ($180,000) per year and a new Bonus may be mutually agreed
upon.

 

2. Transition Bonus. A one-time bonus targeted at Fifteen Thousand Dollars
($15,000) bonus (the “Transition Bonus”) will be paid by the end of September
2014 upon completion of a three-month (July through September 2014) transition
from RH Management and Steve Handy.

 

3. Benefits. In addition to your base salary, you will be entitled to the
following benefits during your employment with the Company:

 

Fifteen (15) days of paid vacation each year (which will be prorated for the
calendar year 2014 based upon the date you commence full-time employment with
the Company). Vacation days shall not accrue beyond a cap of fifteen (15) days
and shall resume accrual once the number of accrued days is reduced below
fifteen (15);

 

Holidays in accordance with the Company’s policies; and

 

Expense reimbursement based on monthly expense reports to be validated and
approved in writing.

 

 

 

 

Page 2

 

(d) The terms and conditions that we propose for your employment does not
include health, life, dental and long or short term disability insurance
benefits.

 

4. Stock Options. Subject to the approval of the Company’s Board of Directors
and subject to the terms of the upcoming Company’s Stock Option/Stock Issuance
Plan and a Separate Stock Option Agreement, you shall be granted options (the
“Option”), to purchase Two Hundred and Twenty Six Thousand (226.000) shares of
the Company’s Common Stock. The Options will have an exercise price equal to the
fair market value of the Common Stock as determined by the Board of Directors on
the date of grant of each option. Provided you are continuously employed by the
Company during the vesting period, the Options will vest over a four-year period
commencing on your first day of employment, such that twenty-five percent (25%)
of the shares subject to the Option shall vest one (1) year from your start date
with the Company and the remaining seventy-five percent (75%) of the shares
subject to the Option will vest in thirty-six (36) equal monthly installments
thereafter.

 

5. Severance, At Will Employment. Your employment with the Company is not for a
guaranteed or definite period of time. Rather, your employment relationship will
be “at will.” This means that you will have the right to resign and the Company
will have the right to terminate your employment at any time for any reason,
with, or without Cause (as defined below) and with or without notice. Your
status will remain at-will until and unless such status is expressly changed in
writing signed and dated by the CEO of the Company. In the event that your
employment with the Company is terminated without Cause on or before November 1,
2014, your Base Salary and any qualifying Bonus payments will continue to be
paid through November 1, 2014 or three months from date of termination,
whichever is greater, as if you had remained employed through that date;
provided, however, that such Base Salary continuation payments will be
conditioned upon your execution and non-revocation of a general release of
claims against the Company in a form satisfactory to the Company. For avoidance
of doubt, if your employment is terminated by you or by the Company for any
reason and at any time (other than a termination by the Company without Cause on
or before November 1, 2014 as described in the preceding sentence), the Company
will have no further obligations to you as of the date your employment is
terminated.

 

For purposes of this Agreement “Cause” shall mean (A) a breach of any of your
material obligation under this Agreement, the attached Schedule B or Schedule C
or any other agreement with the Company, or your breach of any duty owed to the
Company; (B) the conviction of, or plea of guilty or nolo contendere by, you in
respect of any felony; (C) the perpetration by you of fraud against the Company;
(D) the failure by you to substantially perform your duties with the Company; or
(E) any misconduct by you which could have, or could reasonably be expected to
have, an adverse effect in any material respect on (i) your ability to function
as an employee of the Company, taking into account the services required of you
or (ii) the business and/or reputation of Company.

 

6. Title and Duties. You will be appointed as Vice President, Corporate
Controller and Principal Accounting Officer, of the Company as of the
commencement of your full time employment and will report directly to the CEO of
the company or his designated representative. Your duties shall include, but not
be limited to, all facets of the accounting department, Sarbanes Oxley 404,
Securities and Exchange Commission filings including Form 10-K, Form 10-Q, Form
8-K, annual proxy statements, and supporting the overall operations of the
Company.

 

 

 

 

Page 3

 

7. Indemnification of Executive. The Company shall indemnify and hold harmless
Executive to the full extent authorized or permitted by law with respect to any
claim, liability, action, or proceeding instituted or threatened against or
incurred by Executive or his legal representatives and arising in connection
with Executive’s conduct or position at any time as an officer, employee or
agent of the Company or any subsidiary thereof. The Company shall not change,
modify, alter, or in any way limit the existing indemnification and
reimbursement provisions relating to and for the benefit of its directors and
offices without the prior written consent of the Executive, including any
modification or limitation of any directors and officer liability insurance
program.

 

8. Conditions of Employment. Your employment shall be conditioned upon your
acceptance of the following:

 

That you agree to execute and abide by the terms and conditions of the Company’s
standard Proprietary Information and Inventions Agreement between you and the
Company, substantially in the form attached hereto as Schedule B. You further
agree that at all times both during your employment by the Company and after
your termination, you will keep in confidence and trust, and will not use or
disclose, except as directed by the Company, any confidential or proprietary
information of the Company.

 

That you represent, warrant and covenant that the performance of your duties for
the Company will not require you to violate any agreement with any former
employer and you agree not to do so. During your employment by the Company you
shall not improperly use or disclose any confidential information or trade
secrets, if any, of any former employer or any other person to whom you have an
obligation of confidentiality, and you will not bring onto the premises of the
Company any unpublished documents or any property belonging to any former
employer or any other person to whom you have an obligation of confidentiality
unless consented to in waiting by that former employer or person. Further, you
represent that except as disclosed and summarized on Schedule A attached hereto,
you have not entered into, and you agree in the future not to enter into, any
agreement in conflict with the terms of this Agreement or your employment with
the Company.

 

You shall devote all of your business time, attention, knowledge, skills and
interests to the business of the Company and the Company shall be entitled to
all of the benefits and profits arising from or incident to such work, services
and advice other than those listed in Schedule A.

 

For the duration of your employment with the Company, you shall not, whether
directly or indirectly, render any material services of a commercial or
professional nature to any other person or organization, whether for
compensation or otherwise, without the prior consent of the Company’s Board of
Directors other than those listed in Schedule A.

 

As required by law, this offer of employment is subject to satisfactory proof of
your right to work in the United States. We hope that these terms and conditions
are acceptable to you. Please feel free to contact me with any questions. To
accept this offer, please sign below and also where indicated on the Proprietary
Information and Inventions Agreement attached hereto as Schedule B. This offer
if not accepted, will expire on June 28, 2014.

 

 

 

 

  Sincerely,         OSL Holdings, Inc         By: [image_001.jpg]     Robert
Rothenberg     Chief Executive Officer

 

AGREED AND ACCEPTED:

 

[image_002.jpg]

Thomas D’Orazio

9424 Centerwood Drive

Raleigh, NC 27617

 

 

 

 

Schedule A

 

CONFLICTING AGREEMENTS

 

[image_003.jpg]

 

 

 

 

Exhibit A

 

Section 2870. Invention on Own Time Exemption from Agreement

 

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer.

 

Result from any work performed by the employee for his employer.

 

To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 

 

 

 

Exhibit B

 

1. The following is a complete list of all Inventions or Improvements relevant
to the subject matter of my employment by OSL Holdings, Inc. (the “Company”)
that have been made or conceived or first reduced to practice by me or jointly
with others prior to my employment by the Company that I desire to remove from
the operation of the Company’s Proprietary Information and Inventions Agreement:

 

[image_004.jpg] 

 

 

 

Schedule B

 

EMPLOYEE PROPRIETARY INFORMATION

AND INVENTIONS AGREEMENT

 

The following confirms an agreement between me and OSL Holdings, Inc. , Inc., a
Nevada corporation (hereafter referred to as the “Company”), which is a material
part of the consideration for my employment by the Company:

 

1. I understand that the Company possesses Proprietary Information which is
important to its business. For purposes of this Agreement, “Proprietary
Information” is information that was developed, created, or discovered by the
Company, or which became known by, or was conveyed to the Company, which has
commercial value in the Company’s business. “Proprietary Information” includes,
but is not limited to, trade secrets, copyrights, ideas, techniques, know-how,
inventions (whether patentable or not), and/or any other information of any type
relating to designs, configurations, toolings, documentation, recorded data,
schematics, circuits, mask works, layouts, source code, object code, master
works, master databases, algorithms, flow charts, formulae, works of authorship,
mechanisms, research, manufacture, improvements, assembly, installation,
intellectual property including patents and patent applications, business plans,
past or future financing, marketing, forecasts, pricing, customers, the
salaries, duties, qualifications, performance levels, and terms of compensation
of other employees, and/or cost or other financial data concerning any of the
foregoing or the Company and its operations generally and other information
concerning the Company’s actual or anticipated business, research or
development, or which is received in confidence by or for the Company from any
other person. I understand that my employment creates a relationship of
confidence and trust between me and the Company with respect to Proprietary
Information.

 

2. I understand that the Company possesses “Company Documents” which are
important to its business. For purposes of this Agreement, “Company Documents”
are documents or other media that contain Proprietary Information or any other
information concerning the business, operations or plans of the Company, whether
such documents have been prepared by me or by others. “Company Documents”
include, but are not limited to, blueprints, drawings, photographs, charts,
graphs, notebooks, customer lists, computer disks, tapes or printouts, sound
recordings and other printed, typewritten or handwritten documents.

 

3. In consideration of my employment by the Company and the compensation
received by me from the Company from time to time, I hereby agree as follows:

 

 

 

 

All Proprietary Information and all patents, patent rights, copyrights, mask
work rights, trade secrets, moral rights and other rights in connection
therewith shall be the sole property of the Company. I hereby assign to the
Company any rights I may have or acquire in such Proprietary Information. At all
times, both during my employment by the Company and after its termination, I
will keep in confidence and trust and will not use or disclose any Proprietary
Information or anything relating to it without the prior written consent of an
officer of the Company, except as may be necessary in the ordinary course of
performing my duties to the Company.

 

I agree to make and maintain adequate and current written records, in a form
specified by the Company, of all inventions, trade secrets and works of
authorship assigned or to be assigned pursuant to this Agreement. All Company
Documents shall be the sole property of the Company. I agree that during my
employment by the Company, I will not remove or electronically transmit any
Company Documents from the business premises of the Company or deliver any
Company Documents to any person or entity outside the Company, except as I am
required to do in connection with performing the duties of my employment. I
further agree that, immediately upon the termination of my employment by me or
by the Company for any reason, or during my employment if so requested by the
Company, I will return all Company Documents, apparatus, equipment, and other
physical property, or any reproduction of such property, excepting only (i) my
personal copies of records relating to my compensation; (ii) my personal copies
of any materials previously distributed generally to shareholders of the
Company; and (iii) my copy of this Agreement or related agreements.

 

I will promptly disclose in writing to my immediate supervisor, with a copy to
the President of the Company, or to any persons designated by the Company, all
“Inventions,” which includes all improvements, inventions, works of authorship,
mask works, computer programs, formulae, ideas, processes, techniques, know-how,
and data, whether or not patentable, made or conceived or reduced to practice or
developed by me, either alone or jointly with others, during the terms of my
employment. I will also disclose to the President of the Company all things that
would be Inventions if made during the term of my employment, conceived, reduced
to practice, or developed by me within six (6) months of the termination of my
employment with the Company or my departure. Such disclosures shall be received
by the Company in confidence (to the extent they are not assigned in (d) below)
and do not extend the assignment made in Section (d) below. I will not disclose
Inventions to any person outside the Company unless I am requested to do so by
management personnel of the Company.

 

I agree that all Inventions which I make, conceive, reduce to practice or
develop (in whole or in part, either alone or jointly with others) during my
employment shall be the sole property of the Company to the maximum extent
permitted by Section 2870 of the California Labor Code, a copy of which is
attached as Exhibit A. This assignment shall not extend to Inventions, the
assignment of which is prohibited by Labor Code Section 2870. The Company shall
be the sole owner of all patents, copyrights and other intellectual property or
other rights in connection therewith. I further acknowledge and agree that such
Inventions, including any computer programs, programming documentation, and
other works of authorship, are “works made for hire” for purposes of the
Company’s rights under copyright laws. I hereby assign to the Company any rights
I may have or acquire in such Inventions.

 

 

 

 

I agree to perform, during and after my employment (so long as I am compensated
reasonably for my time), all acts deemed necessary or desirable by the Company
to permit and assist it, at the Company’s expense, in obtaining, maintaining,
defending and enforcing patents, copyrights or other rights on such Inventions
and improvements in any and all countries. Such acts may include, but are not
limited to, execution of documents and assistance or cooperation in legal
proceedings. I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents, as my agents and attorney-in-fact to act for and
on my behalf and instead of me, to execute and file any applications or related
findings and to do all other lawfully permitted acts to further the prosecution
and issuance of patents, copyrights or other rights thereon with the same legal
force and effect as if executed by me.

 

I have attached as Exhibit B a complete list of all Inventions or improvements
to which I claim ownership and that I desire to remove from the operation of
this Agreement, and I acknowledge and agree that such list is complete. If no
such list is attached to this Agreement, I represent that I have no such
Inventions and improvements at the time of signing this Agreement. If, in the
course of my employment with the Company, I incorporate into a Company product,
process or machine such an existing Invention or improvement owned by me or in
which I have an interest, the Company is hereby granted and shall have a
nonexclusive, royalty- free, irrevocable, perpetual, worldwide license to make,
have made, modify, use and sell such Invention or improvement as part of or in
connection with such product, process or machine.

 

Prior to my submitting or disclosing for possible publication or dissemination
outside the Company any material prepared by me that incorporates information
that concerns die Company’s business or anticipated research, I agree to deliver
a copy of such material to an officer of the Company for his or her review.
Within twenty (20) days of such submission, the Company agrees to notify me
whether the Company believes such material contains any Proprietary Information,
and I agree to make such deletions and revisions as are reasonably requested by
the Company to protect its Proprietary Information. I further agree to obtain
the consent of the Company prior to any review of such material by persons
outside the Company.

 

I represent that my performance of all the terms of this Agreement and as an
employee of the Company does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by me in
confidence or in trust prior to my employment by the Company, and I will not
disclose to the Company, or induce the Company to use, any confidential or
proprietary information or material belonging to any previous employers or
others. I represent and warrant that I have returned all property and
confidential information belonging to all prior employees. I have not entered
into, and I agree I will not enter into, any agreement either written or oral in
conflict herewith or in conflict with my employment with the Company. I further
agree to conform to the rules and regulations of the Company.

 

4. I agree that I am employed on an “at-will” basis. This means that I have the
right to resign and the Company has the right to terminate my employment at any
time for any reason, with or without cause. This is the complete agreement
between the Company and me on this term of my employment. I further agree that
this term can only be modified by an officer of the Company and he or she can
only do so in a writing signed and dated by him or her and me.

 

 

 

 

5. If one or more provisions of this Agreement are held to be unenforceable
under applicable law, such provisions shall be excluded from this Agreement and
the balance of the Agreement shall be interpreted as if such provisions were so
excluded and shall be enforceable in accordance with its terms.

 

6. This Agreement shall be effective as of the first day of my employment with
the Company and shall be binding upon me, my heirs, executor, assigns, and
administrators, and shall inure to the benefit of the Company, its subsidiaries,
successors and assigns.

 

7. I agree that the covenants and obligations contained in this Agreement relate
to special, unique and extraordinary matters and that a violation of any of such
covenants or obligations may cause the Company irreparable injury for which
adequate remedy at law will not be available; and, therefore, that upon any such
breach of any such covenant or obligation, or any threat thereof, the Company
shall be entitled to the immediate remedy of a temporary restraining order,
preliminary injunction or such other form of injunctive or equitable relief in
addition to whatever remedies they might have at law. Furthermore, I agree to
indemnify the Company against and shall reimburse the Company for and in respect
of any and all claims, demands, losses, cost, expenses, obligations,
liabilities, damages, remedies and penalties, including interest, penalties and
reasonable attorneys’ fees and expenses that the Company shall incur or suffer
and which arise from, are attributable to, by reason of or in connection with
any breach or inaccuracy of or any failure to perform or comply with any of my
agreements or covenants contained in this Agreement.

 

8. This Agreement can only be modified by a subsequent written agreement
executed by an officer of the Company.

 

9. Although I may work for the Company outside of Pennsylvania or the United
States, I understand and agree that this Agreement shall be interpreted and
enforced in accordance with the laws of the Commonwealth of Pennsylvania.

 

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY.

 

[image_005.jpg]

 



 

 

 